t c summary opinion united_states tax_court andrea c casula petitioner v commissioner of internal revenue respondent docket no 3385-05s filed date paul kalinich specially recognized for petitioner mayer silber for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure this cases arises from petitioner’s request for relief from joint income_tax_liability for the taxable_year a notice_of_deficiency was not issued petitioner filed form_8857 request for innocent spouse relief and separation of liability and equitable relief seeking relief under sec_6015 respondent denied petitioner’s request and the sole issue for decision is whether respondent abused his discretion background the stipulation of facts and the attached exhibits are incorporated herein by reference at the time the petition was filed petitioner resided in illinois petitioner married christopher casula mr casula on date on the day of the trial--date--petitioner and mr casula the casulas were celebrating their 44th wedding anniversary from through mr casula worked for montgomery ward during this time he received his m b a from the kellogg school of management at northwestern university petitioner was not employed outside of the home between and mr casula ended his employment with montgomery ward in and began working as vice president for a montgomery ward subsidiary that same year mr casula was employed in this capacity until approximately when he decided to start his own internet-based customer service company at or around the time that mr casula left montgomery ward petitioner entered the workforce first with northern trust bank and then with the firm of marsh mclennan petitioner has worked for marsh mclennan for the past years the casulas’ tax_return for lists petitioner’s job title as executive in mr casula began experiencing business setbacks that prevented him from taking any salary whatsoever in order to help provide capital for his operation mr casula sought assistance from two personal funding sources namely employee stock held by petitioner in marsh mclennan and mr casula’s sec_401 account at mr casula’s request petitioner sold a portion of her marsh mclennan stock in for dollar_figure during the same year mr casula took an early distribution of dollar_figure from his sec_401 account mr casula used the proceeds of these transactions for his business mr casula’s business continued to experience financial difficulties throughout his difficulties were compounded by a series of medical problems that affected him and both of his parents mr casula eventually decided to cease business operations in date from through mr casula was unemployed and seeking work he presently works for a washington d c -based nonprofit organization the casulas had an accountant prepare their federal_income_tax return they filed a joint form_1040 u s individual_income_tax_return on date the casulas reported total income of dollar_figure from the following sources dollar_figure of wages salaries tips etc dollar_figure of ordinary dividends a dollar_figure state tax_refund dollar_figure of capital_gain a dollar_figure ira distribution and dollar_figure of pensions and annuities from their dollar_figure of adjusted_gross_income the casulas subtracted dollar_figure of itemized_deductions and dollar_figure of exemption deductions to arrive at dollar_figure of taxable_income which resulted in a dollar_figure tax after adding a dollar_figure percent additional tax for an early ira distribution the total_tax reported due was dollar_figure after they applied dollar_figure in total payments their return reported dollar_figure tax due but they remitted zero respondent accepted the return and assessed additions to tax for late filing and failure to pay and interest on the balance due as of date the total unpaid liability for taxable_year is dollar_figure petitioner submitted her form_8857 on date and respondent denied her request for relief on date discussion except as otherwise provided under sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to relief under sec_6015 see rule a 119_tc_306 affd 101_fedappx_34 6th cir sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayer’s aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs relief may be granted under sec_6015 under limited circumstances generally in order to obtain relief from joint_and_several_liability a spouse must qualify under sec_6015 or if eligible allocate liability under sec_6015 the parties agree that petitioner is not entitled to seek relief under sec_6015 or c if relief is not available under sec_6015 or c a spouse may seek equitable relief under sec_6015 114_tc_324 114_tc_276 the internal_revenue_service irs may relieve an individual from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer liable for any unpaid tax or deficiency and she or he does not qualify for relief under sec_6015 or c as directed by sec_6015 the commissioner has prescribed guidelines in revproc_2003_61 2003_2_cb_296 modifying revproc_2000_15 2000_1_cb_447 that are to be used in determining whether it is inequitable to hold a requesting spouse liable for all or part of the deficiency revproc_2003_61 sec_4 c b pincite provides the following seven threshold conditions that must be satisfied before a request for relief will be considered the requesting spouse filed a joint_return for the year for which relief is sought relief is not available under sec_6015 or c the application_for relief is made no later than years after the date of the commissioner’s first collection activity no assets were transferred between spouses as part of a fraudulent scheme the nonrequesting spouse did not transfer disqualifying assets to the requesting spouse the requesting spouse did not file or fail to file the return with fraudulent intent and absent enumerated 1rev proc 2000_1_cb_447 was superseded by revproc_2003_61 2003_2_cb_296 which is effective as to requests for relief filed on or after date and for requests for relief pending on date as to which no preliminary determination_letter had been issued as of that date although petitioner’s application_for relief was filed on date it was still pending on date the preliminary determination_letter was issued on date exceptions the liability from which relief is sought is attributable to an item of the nonrequesting spouse respondent argues that because part of the unpaid liability stems from petitioner’s sale of her marsh mclennan stock this last threshold requirement has not been met we agree where as here the requesting spouse might fail to qualify for relief under revproc_2003_61 sec_4 the court for the sake of completeness will nevertheless examine whether we may grant relief under revproc_2003_61 sec_4 c b pincite revproc_2003_61 sec_4 c b pincite lists the eight nonexclusive factors that the commissioner will consider in determining whether taking into account all the facts and circumstances it is inequitable to hold the requesting spouse liable for all or part of the deficiency and full or partial equitable relief under sec_6015 should be granted these nonexclusive factors include whether the requesting spouse is separated or divorced from the nonrequesting spouse the requesting spouse will suffer economic hardship without relief the requesting spouse did not know or have reason to know of the item giving rise to the deficiency the nonrequesting spouse had a legal_obligation to pay the outstanding liability the requesting spouse received a significant benefit from the item giving rise to the deficiency the requesting spouse has made a good_faith effort to comply with income_tax laws in subsequent years the requesting spouse was abused by the nonrequesting spouse and the requesting spouse was in poor mental or physical health when signing the return or requesting relief revproc_2003_61 supra further provides that no single factor will be determinative but that all relevant factors will be considered we will now consider petitioner’s request in the light of these relief factors the casulas are still married and therefore petitioner fails to meet the first factor with respect to the second factor petitioner must show that she would be unable to pay basic reasonable living_expenses if relief were not granted see monsour v commissioner tcmemo_2004_190 being unable to pay basic reasonable living_expenses would amount to economic hardship sec_301_6343-1 proced admin regs petitioner was silent as to how respondent’s denial of her request for relief would result in economic hardship she is gainfully_employed as an executive with marsh mclennan the court fails to see and petitioner has neither raised as an issue nor established that she would suffer economic hardship if her request for relief from joint liability were denied as to the third factor as discussed earlier petitioner sold her marsh mclennan stock in petitioner sold the stock at the request of her husband and therefore she had knowledge of the sale as well as the distribution taken from her husband’s sec_401 account she also testified that she had actual knowledge of all of the items reported on the casulas’ tax_return revproc_2003_61 sec_4 specifically states that actual knowledge by the requesting spouse of the item giving rise to the deficiency is a strong factor weighing against relief this strong factor may be overcome only if the factors in favor of equitable relief are particularly compelling we conclude that they are not as the casulas are still married the fourth factor is inapplicable as to the fifth factor we have insufficient evidence to determine whether petitioner received a substantial benefit when her husband purportedly used the proceeds of the sale of her marsh mclennan stock or his ira distribution to help keep his business afloat we are convinced that petitioner did not have access to mr casula’s business funds although she did have access to the couple’s personal checking account and there is evidence that both of these funds--the proceeds from the stock sale and the ira distribution--were distributed to mr casula’s business through the couple’s personal account we also recognize that by using these funds to keep his business afloat mr casula prevented the couple from losing their home or other personal assets the court is therefore convinced that the substantial benefit factor weighs against granting relief the sixth factor concerns compliance with income_tax laws and particularly the good_faith efforts of the requesting spouse in subsequent years revproc_2003_61 sec_4 a vi c b pincite with respect to this inquiry there is no evidence outside of the year at issue accordingly we find this factor neutral as to the seventh factor abuse petitioner has offered no evidence that she suffered any abuse at the hands of her husband likewise and as to the final factor whether the requesting spouse seeking relief was in poor mental or physical health when signing the return there is nothing in the record to show that petitioner suffered from any ailment that would have affected her ability to pay her federal_income_tax obligation for the year in issue as these last two factors weigh only in favor of and not against relief they are neutral id sec_4 b ii c b pincite accordingly since none of the relevant factors identified in the pertinent revenue_procedure weigh in favor of granting relief the court holds that there was no abuse_of_discretion by respondent in denying relief to petitioner under sec_6015 decision will be entered for respondent
